UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6111



JOHNATHAN LEE X SMITH,

                                            Petitioner - Appellant,

          versus

L. M. SAUNDERS, Warden; VIRGINIA PAROLE BOARD,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CA-95-384-R)


Submitted:   September 20, 1996           Decided:   October 3, 1996


Before NIEMEYER, HAMILTON, and MOTZ, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Johnathan Lee X Smith, Appellant Pro Se. Mary Elizabeth Shea,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's orders dismissing

without prejudice, his petition filed pursuant to 28 U.S.C. § 2254

(1994), as amended by Antiterrorism and Effective Death Penalty Act
of 1996, Pub. L. No. 104-132, 110 Stat. 1214, and denying his

motion for reconsideration. The district court's dismissal without

prejudice is not appealable at this time, given the fact that

Appellant could save his complaint through amendment. Domino Sugar

Corp. v. Sugar Workers' Local Union 392, 10 F.3d 1064, 1066-67 (4th

Cir. 1993). This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (1994), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (1994); Fed. R. Civ. P. 54(b);
Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949). The
order here appealed is neither a final order nor an appealable

interlocutory order.

     We deny a certificate of probable cause and dismiss the appeal
as interlocutory. Further, we deny Appellant's motion for release

on bail pending appeal. We dispense with oral argument because the
facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                2